Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 17, 2020

                                      No. 04-19-00662-CV

                         MEDFINMANAGER, LLC and Joel Clapick,
                                   Appellants

                                                v.

                          Robert M. STONE and Raymond S. Deleon,
                                        Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-17804
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       Appellants’ brief was originally due December 19, 2019. On December 31, 2019, this
court ordered appellants to file their brief by January 13, 2020 and a response reasonably
explaining their failure to timely file the brief. On January 13, 2019, appellants filed a motion
requesting an extension of time until January 20, 2020 to file their brief. After consideration, we
GRANT appellants’ motion and ORDER appellants to file their brief by January 21, 2020.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court